Citation Nr: 0524847	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for cognitive disorder including verbal and visual 
memory deficits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to August 
2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In its decision, the RO granted service 
connection for cognitive disorder including verbal and visual 
memory deficits and assigned a 10 percent evaluation 
effective October 2002.

The veteran is appealing the original assignment of a 10 
percent rating following an award of service connection for 
cognitive disorder including verbal and visual memory 
deficits.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for Remand:  Additional Information Needed To 
Evaluate Degree of Disability--Obtain VA Treatment Records 
and Schedule Additional Neuropsychological Examination.  
After a careful review of all evidence of record, the Board 
has determined that the veteran's claim of entitlement to a 
higher initial evaluation for cognitive disorder including 
verbal and visual deficits, must be remanded for to obtain 
certain treatment records and for further development of the 
medical evidence.  

In response to a March 2003 development letter pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) sent by the 
RO in connection with the veteran's claims for service 
connection for a cognitive disorder, the veteran indicated 
that he sought treatment since his discharge from service at 
the VA Medical Centers (VAMC) in Iron Mountain, Michigan, and 
Milwaukee, Wisconsin.  The RO did not obtain these records, 
and, because they may be relevant to the initial evaluation 
of his service-connected cognitive disorder, they must be 
request them on remand.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2) (2004).

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  Therefore, upon remand 
efforts should be made to obtain VA outpatient treatment 
records from the VAMCs at Iron Mountain, Michigan, and 
Milwaukee, Wisconsin.  All efforts to obtain the identified 
records should be documented in the claims folder.   

For the following reasons, based on its review of the two VA 
neuropsychological evaluations, dated in May 2002 and July 
2003, the Board concludes that further development of the 
evidence is needed in this case in order to render a 
determination on the merits of the veteran's claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In support 
of his original request for service connection, the veteran 
submitted a May 2002 Neuropsychological evaluation in which, 
after multiple tests, the examiner noted that the veteran's 
delayed speech onset and early reading, writing, and spelling 
difficulties represented a classic case of language-based 
learning disability.  The pattern of test results was 
consistent with diagnoses of Expressive Language Disorder, 
Reading Disorder, and Disorder of Written Expression.  In 
addition, however, the examiner indicated the veteran 
qualified for a diagnosis of Cognitive Disorder, not 
otherwise specified, for verbal and visual memory deficits 
secondary to hypoxia and toxic fume exposure.  The RO, in a 
May 2003 decision, awarded service connection for cognitive 
disorder, including verbal and visual memory deficits, and 
assigned a 10 percent disability rating for that disorder 
effective October 2002.  

In the rating decision, the RO informed the veteran that a VA 
examination would be scheduled in order to assess the current 
level of severity of his Cognitive Disorder.  In July 2003, 
the veteran underwent a VA Neuropsychological evaluation.  
The examiner reviewed the findings of the May 2002 
examination.  Numerous tests were administered.  It was the 
opinion of the examiner that the veteran's presentation was 
not consistent with verbal and visual memory deficits when 
his verbal intelligence and academic abilities were taken 
into account.  The examiner diagnosed the veteran with a 
Learning Disorder and concluded that any difficulties 
currently experienced resulted from a longstanding and pre-
existing cognitive disability.

The veteran contends that his cognitive disorder has been 
productive of social and occupational impairment to the 
extent that an initial rating in excess of 10 percent 
disabling is warranted.  However, the Board finds that there 
is a conflict of record as to the current disorder of the 
veteran, i.e. Cognitive or Learning Disorder.  Moreover, it 
is not clear from the opinions of record, if it is determined 
that the aforementioned are co-morbid diagnoses, which 
symptomatology is attributed to the Cognitive Disorder and 
which is attributed to the learning disability.  The examiner 
is asked to address the specific questions set forth in the 
numbered paragraphs below.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
by issuing a VCAA notice letter.  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information. 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

3.  VBA AMC should obtain all outstanding 
VA treatment reports of the veteran dated 
between August 2000 and the present from 
the VAMCs at Iron Mountain, Michigan, and 
Milwaukee, Wisconsin. All requests for 
records should be clearly documented in 
the veteran's claims folder.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

5.  Only after the development requested 
in paragraphs 1 through 4 has been 
completed, VA should then arrange for the 
veteran to be examined by a psychiatrist 
in order to evaluate any present 
mental/neurological disorders, including 
Cognitive Disorder with verbal and visual 
memory deficits.  The examiner should 
review all pertinent medical records in 
the claims file and a copy of this 
REMAND, and should state in the 
examination report that such review was 
performed.  

All diagnoses on Axis I though V should 
be reported, if found.  Upon examination 
of the veteran, the examiner should 
report whether a diagnosis of Cognitive 
Disorder and/or Learning Disorder could 
be made based on the objective findings 
from the current evaluation.  If 
possible, the examiner is asked to 
provide the specific symptomatology 
attributed to each diagnosis.  If the 
symptoms cannot be disassociated, the 
examiner is asked to so state.  

Furthermore, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
overall psychiatric/neurological 
disability, i.e. mild, moderate, or 
severe.  The examiner should assign a GAF 
score depicting this level of impairment.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 10 
percent disabling for Cognitive Disorder 
with visual and verbal memory deficits.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




